Per Curiam.
The only question presented in this case is the constitutionality of the act, (Laws, 1893, p. 171), to provide for an issue of bonds for the improvement of streets and the paving of the same in incorporated cities, and for the payfnent of costs thereof by installments. This case is within the principle announced by this court in the case of Warren v. Crosby, ante, p. 558 (34 Pac. Rep. 661), and the act in question is constitutional, and the judgment of the court below is reversed and the cause remanded for such further proceedings as may be necessary and proper.